Citation Nr: 1326145	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  10-12 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Paul A. Temanson, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran, C.S. & T.S.



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from February 1971 to April 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Veteran submitted a timely notice of disagreement in November 2009, a statement of the case was issued in March 2010, and a VA Form 9 was received in March 2010.

In August 2010, the Veteran submitted a request for a hearing.  In August 2012, the Board remanded this claim to afford the Veteran a hearing.  The requested hearing was conducted in November 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to service connection for chronic dermatitis, actinic keratosis, basal skin carcinomas, and chronic depression due to skin ailments, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2012 statement.  Therefore, these issues are REFERRED to the AOJ for appropriate action and are not a part of the current appeal.

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness). 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied by the RO in a January 2008 rating decision; the Veteran was notified in writing of the decision, but he did not appeal this issue within the applicable time limit. 

2.  Evidence pertaining to the Veteran's PTSD received since the January 2008 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1103 (2012). 

2.  The evidence received since the January 2008 rating decision is new and material, and the Veteran's claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for PTSD

Notwithstanding determinations by the RO that new and material evidence has been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The record, with respect to this claim, reflects that a claim for service connection for PTSD was last denied in a rating decision of January 2008.  The Veteran did not complete a timely appeal and subsequently the January 2008 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As the Veteran did not initiate a timely appeal of the January 2008 rating decision, the doctrine of finality, as enunciated in 38 U.S.C.A. § 7105(c) (West 2002), applies, and thus the January 2008 decision remains final and binding based on the evidence then of record.  38 C.F.R. § 3.105(a).  As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted. 

In this instance, since the January 2008 rating decision denied the claim on the basis that there was no evidence of a diagnosis of PTSD, the Board finds that new and material evidence would consist of evidence that the Veteran is diagnosed with PTSD.  

The evidence received since the January 2008 rating decision consists of numerous records and documents.  Among other things, the Veteran submitted a November 2010 private psychological evaluation that reported an Axis I diagnosis of PTSD, chronic.

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Presuming its credibility, the aforementioned psychological assessment indicates that the Veteran is diagnosed with PTSD.  A result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for PTSD.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened. 



	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD; to this extent, the appeal is granted.


REMAND

The claim of entitlement to service connection for PTSD has been reopened.  In light of the evidence presented, additional clinical information is necessary.  VA has a duty to assist a claimant in obtaining evidence; such assistance includes assisting the Veteran in the procurement of pertinent records and providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The Board notes that VA has recently amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule adds the following exception to the general requirements for stressor verification set forth in 38 C.F.R. § 3.304: (f)(3) if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Accordingly, the provisions apply to this case.  

On remand, the AOJ should consider application of the amended version of the regulation.  This regulation is particularly important in the Veteran's claim, as the Veteran has testified that his stressor in service involved fear of hostile military activity.  See November 2012 BVA Hearing Transcript, pages 22-25.

Also, the Board observes that the information of record also raises a claim based on personal assault.  In this context, the Veteran indicated in an August 2009 stressor statement that he was assaulted in service and subsequently hospitalized.  In a separate August 2010 statement, the Veteran indicated (1) that he was involved in a physical altercation with an unnamed lieutenant who tried to view classified documents without appropriate clearance (which led to military police involvement and the Veteran's punishment); and (2) that he was assaulted in service (i.e., kicked between the legs), urinated blood, and was hospitalized for approximately one week.  Service treatment records also show that the Veteran sustained a urethral injury following an "accident" which required dilation for stricture.

On remand, the AOJ should provide the Veteran with appropriate notice of the amended PTSD regulations, and the new requirements for substantiating a PTSD claim, as well as the types of evidence from sources other than the Veteran's service records that may corroborate the stressor event based on in-service personal assault.  The AOJ should also provide the Veteran with the opportunity to present additional evidence and argument in support of his claim, and conduct any additional development indicated in compliance with the Veteran's response and the new PTSD regulation as well as the governing regulations concerning a PTSD claim based on in-service personal assault.

Additionally, the Veteran has indicated he is receiving Social Security disability benefits.  See November 2012 statement.  While Social Security records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of Social Security records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of Social Security's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. 

As regards the Veteran's allegations of in-service personal assault, the Board observes that there may be potentially outstanding records, including the in-service hospitalization records, military police reports, and/or a complete copy of the Veteran's service personnel/disciplinary records.  However, a review of the record contains no indication that evidentiary development of this claim based on persona assault has been undertaken.  Thus, a remand is warranted.

Finally, the Board notes that the Veteran has not yet been afforded a VA examination for his PTSD.  A remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion regarding the nature and etiology of the Veteran's PTSD.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran with notice of the amended PTSD regulations, the new requirements for substantiating a claim for PTSD, and the requirements of 38 C.F.R. § 3.304(f)(5) pertaining to a PTSD claim based on in-service personal assault.  Obtain any information or evidence sufficiently identified by the Veteran.

2.  Obtain and associate with the claims file any outstanding service department records, including the in-service hospitalization records, military police reports, and/or a complete copy of the Veteran's service personnel/disciplinary records.  (See, Remand, page 7, second full paragraph).

3.  Obtain and associate with the claims file any updated VA or private treatment records.

4.  Request the Social Security Administration to furnish a copy of their decision, as well as copies of all medical records underlying that determination. 

If no further records are available, properly document a negative response in the file. 

5.  After the development listed in paragraphs #1 through #3 has been completed to the extent possible, afford the Veteran an in-person VA examination for PTSD.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current psychiatric disorders should be diagnosed.

The examiner is requested to review all pertinent records associated with the claims file.  For each psychiatric disorder diagnosed, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's psychiatric disorder had its onset during service or is causally related to his active service.  

The examiner should also identify the specific stressor(s) underlying the diagnosis and should comment upon the link between the current symptomatology and the Veteran's stressor(s).

The examiner should indicate whether the Veteran suffered "fear of hostile military or terrorist activity" ("fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device, incoming fire, including suspected sniper fire, and the Veteran's response to the event involved a psychological or psycho-physiological state of fear, helplessness, or horror).

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.
 
6.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.

7.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  The claim for PTSD must be considered in light of the amended PTSD regulation, as well as the PTSD regulation governing in-service personal assault.

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


